Title: To Thomas Jefferson from Anonymous, 28 December 1808
From: Anonymous
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Decr 28 1808No 1
                        
                        As it is your request that your constituents should write you their opinions concerning our national affairs,
                            I shall send you some of my Ideas in a very crude state in order for you to digest and place in a more regular form, and
                            to lop, prune, or cut up, or girdle, as after perusing you may think proper. To begin, I understand that a 100,000 of the
                            Militia are by our Administration to be put into a state of acquisition, if so, what are they to do? certainly not to
                            remain idle; idleness is the mother of all vice; besides a stationed army in time of peace, are the universal objects of
                            democratic contempt, Jealousy & hatred. Witness the British troops stationed in Boston when we were colonies, and
                            our late provisional Army my plan is to find something for those troops to do, that I think will be indespencible
                            neccessery if war takes place, and beneficial if peace continues and which in my opinion will serve effectually &
                            unanimously to reconcile our numerous industrious yeomanry to the existance and payment of those troops.
                        Roads at which the Presidents message points is the subject, military roads, for no
                            army can traverse a wilderness, nor an inhabited country to go in common Cartrutts nor serpentine ways—Cannon, military
                            chests of arms— Camping tools, mortars, Powder balls Bombs, Military stores of all kinds & Provisions not only to
                            supply an army but to lay in plentifully to keep a large deposit if needfull to supply a large Garrison for a long time in
                            case of suffering a temporary repulse for want of roads intirely to carry cannon, intrenching tools
                            provisions &c did Genls Montgomery and Arnold fail in their attempt on Quebec last war, Arnold went from Boston
                            landed in the Kennebec and from thenc thro’ that unexplored wilderness went to Quebec and with no more provisions than
                            they could carry on a few horses and on their backs—a part returned and a part drove through and being moniless, and in a
                            state of starvation they were oblige’d to kill the cattle and take the provisions from the poor scattering Inhabitants
                            which served to alienate the affections of the canadians against us. owing intirely to want of a military road and the
                            impossability of communication St Clare lost his post he occupied and the ruinous retreat that followed. I pray God that
                            we may never be guilty of the madness of such unprepared attacks, or such unprovided retreats your own Destrict, without
                            looking further can furnish a striking example, and the bleached bones of many a soldiers’s carcase, lying between Bangor
                            and Augusta, in the shamefull retreat from Castine but too sadly recurs for a melancholy proof of this fatal neglect. Bonapartes military roads, provided with barracks,
                            provisions, military stores, facilitating a quick march and transportation of cannon and keeping those constantly open for
                            new conscripts to march on to recruit his army and to supply it, are in a great measure to be
                            ascribed his success in being never surrounded supprised or cut off from his country. Dupont’s late surrender in Spain was
                            solely owing to this neglect, he thrust himself into a situation from which he could command no Road to communicate with other divisions of the french army, for which he was deservedly blam’d as not being fit to
                            command an Army, a brave and victorious army are those most subject to git themselves in such a disastrious situation.
                            Where, rivers, mountains defiles, morasses and the general face of the country are unknown, or if known only by report of
                            ignorant men, I mean men who are ignorant of the very movements of an army—
                        by being obliged to trust to such guides or ignorant pioneers, an army might frequently be forc’d to
                            surrender to an enemy much their inferior in number or bravery; and in such an extensive country as ours and the Canadas
                            will probably or certainly take place unless great preparation are previously made—Yours of the 18th Inst I received yesterday, war without doubt will take place if
                            Britain does not seceed from her arrogant pretensions, but certainly M Eppes will consider that to declare war is one thing and being prepared to prosecute it with effect is another and much more important thing, the French in this particular are more politic than the British, they always git the start, as
                            they never proclaim war till they are prepar’d to strike an immediate and an important stroke. (see their history)
                        Quebec, Montreal, Niagary, and Detroit are the grand Posts or Keys which we ought to take, and hold in
                            constant possesion in order to keep that country; we ought to make much necessary preparation, not only to subdue but to
                            maintain those important places; for there is more power, as well as skill required to preserve a station, than to acquire
                            it all history fully evinces. Now Sir to open military roads to those Keys to upper & lower canadas are in my mind
                            what those troops might immediately to be set about. suppose they exersise one hour in the forenoon, and one hour in the
                            afternoon and work three hours in the forenoon, and three in the afternoon, exersise would be then a recreation instead of
                            fatigue, and when it was not made disgustfull by too long drilling the hour for exersise would then return with a welcome
                            delight—and what we love, we learn with supprising facility. Let the wages be increasd thereby we shall procure better men
                            and their usefull imploy, would make the payment gratefull to the community thro’ the country where those roads extend,
                            their presence would be hailed with Joyfull acclaims as the improvers of this country, and the advancers of their lands and possesions; while on the contrary where an inactive army or
                            stationd troops are placed out in cantonements in different divisions of the country in Idleness and inglorious ease, they
                            are considered by our yeomanry (and not without cause) as the drones of the community, and discontents and constant
                            bickerings are the natural effects between those troops and the inhabitants—and to speak plainly on this subject I hope
                            the time far distant e’er our hardy sons of freedom will ever suffer an Idle, useless army to be long imbodied in this
                            land of rational freedom a constant Jealousy ought, and I hope always will prevade our happy land, this rational jealousy
                            threw out our last administration for stationing useless troops amonng them, and I hope will throw out every other
                            administration who shall follow their steps—standing armies have overthrown all Republics, while Rome kept her armies out
                            of Italy she was safe and by a wise law they provided that the Rubricon should not be passd by an army—
                        Your own good sence will suggest many more important benefits to be achieved on this plan and many many evils
                            to be hereby avoided which are otherwise I fear unavoidable, therefore look not for me to point them out for I could
                            easily fill a quarto volume on this head, I mean only to open the door, on every subject for your more brilliant genius to
                            explore and expand itself in, therefore I sincerely beseech you not to confine your Attention to those outlines to which I
                            shall slightly touch in my next number—
                        No 2
                        From Bangor to our lines opposite St Michal is 146 Miles, from thence to the river St Lawrence opposite the
                            Island of Orleans is 16 miles, from thence up the river opposite to Quebec is 15 miles. From Augusta to keep within our
                            lines till you strike the above mentioned place on our lines is 151 miles. From Sorel in Vermont on the borders of Lake
                            Champlain on our lines it is but thirty only till you strike the river St Lawrence opposite to the Island of Montreal or
                            Genevive, by which post we should command the great river Ootawas which runs thro’ all upper & lower Canadas. From
                            Albany to the aforesaid Sorel is 135 miles in a straight line, doubtless good roads are already made tho’ probably too
                            serpentine for military dispatch New york members can determine this and many other things.
                        From New York by Athens on the upper branch of the Susquehanna to new Amsterdam at the falls of Niagary is
                            145 miles.
                        From Esopus on the northriver to Athens aforesaid is 119 miles, from Athens to Danville there is a road but
                            as it goes it is 75 miles, but on a straight road it is but 60 from Danville to New Amsterdam it is 49 miles, But on a
                            straight line it is but 218 from Esopus.
                        From Philadelphia to Athens in a straight line is one Hundred and thirty nine miles, from Athens not by
                            Danville by in a straight line is 107 miles From Georgetown to Hagarstown is 47 miles from thence over the mountains
                            Uscarato to Littletown is 24 miles from thence over the mountains to Elk lick is 104 miles from thence to new Amsterdam is
                            70 miles—I am well aware that they will tell you that there is no making a road over the Uscarato mountain—nor over many
                            other mountains, let them point out the most practcable way.
                        no more of this calculation, members from the vicinity of those places can doubtlessly form correct roads
                            thro’ which to reach those important Posts, Members from the back parts of Virginia, from Kentucky, Ohio and Detroit or
                            Michigan can form the most elegible routs to Detroit. Only two roads from this state come into the above estimate, from
                            Augusta and Bangor both in your destrict carrying them both as far as our lines extend, and to make every inch intirly
                            new—and allowing them not to meet together one Inch both roads would be but 297 miles allowing both roads to diverge 20
                            miles each in serpentine unavoidable windings, there would be then 337 Miles of road to make—suppose—10,000 men which
                            would not be this states quota placed on those roads at proper distances and allowing each man on an everage to make one
                            foot per day, they would compleat both roads in less than 190 days, country men and Oxen might be imployed, which would
                            make business brisk and that want of imploy so much complaint of
                            thereby remedied, as 5200 feet make a mile you will easily calculate the number of troops necessary to compleat each road
                            in one season let the members of each state cor their own roads nor
                            presume to direct them, as you know very well that many people will not ride a horse that another man bridles.
                        I think Sir that this plan will give an excitement to industry, it will lay open vast wilderness for
                            immediate settlements, it will inhance the price of our wild lands in a short period fourfold the expence it will cost, it
                            will bring down trade of those light, but precious furs to our markets; if peace continues those very soldiers will gladly
                            when disbanded purchase those lands thro’ which now they make roads, which lands would have remained unknown to them and
                            to the world in our days or theirs—Unless by this project. But if
                            war take place which I think probable we shall have those portholes open (if I may so express myself) ready to prey on
                            their very vitals we might then issue out our Orders from Washington by different Posts to our various destricts,
                            assigning certain sections of our Country to certain roads to commence a march in divisions of determinate numbers in each
                            and every road, thus they might be assailed at once at all those important and far distant points of their extensive
                            territory. As we cannot extend our roads beyond our lines some place strong by nature, on the lines, at the end of those
                            roads ought to be Judiciously selected by experienced military men to build Forts, make fortifications, place cannon, and
                            men ought to be stationed sufficient to defend them at all times, and there we ought to deposit Provisions, military
                            stores; camp equipments and forrage for our Calvary seemed, besides on those roads at about 25 miles distance, proper
                            Barracks ought to be erected for the accommodation of the several divisions of the army, and recruits to lodge, at those
                            barracks wells of water, four or five at least ought to be dug, unless some running & unfailing stream presents it
                            self, as swampy stagnant waters ought carefully to be avoided by troops at all times, an oversight that has ruined many an
                            army, the Lake waters destroyed more of our men last war than the enemy, and soldiers cannot be restrained from drinking
                            thats when they have no other.   Suppose 10,000 men were ordered to march in
                            each of those roads, let the cavaldry and cannon with 2000 set of one day—2000 the next day, and so in this ratio
                            daily—thus barracks sufficient for 2000 men, would be sufficient for the whole 10,000 the second division would occupy the
                            barracks at night, that the first division left in the morning and thus alternately the barracks would be occupied and
                            evacuated thro’ the whole extent of each and every road, the troops would lodge comfortably and have the means of cooking
                            their victuals, every day till they reached the end of the road or fort and thus a supply of forrage and provisions could be constantly and conveniently supplied from our
                            seaports and vast interior country to the lines during the time our armies were imployed in Offensive opperations in the
                            enemies country; And when made our own country which would most probably be in one year after we got prepared, a constant
                            trade and other usefull communications would be constituted. in an
                            other view Was peace certain, nothing in my weak Judgement could be devised on which to bestow the public money with equal
                            utility—One glance at the geography of the country will convince every
                                rational man that the ascendancy of this country can only be
                            maintained by having a superior fleet or fleets on the Lakes
                            Ontario, Erie, Huron & Michigan, as all our ship carpenters are out of imploy, and the shores of those lakes in
                            our own territory, the insuing season take it early might build and equipt and man those vessels compleatly. by these we
                            could survey their coasts, and keep up a communication by our
                            vessels from Niagary to Detroit and from Niagary to Montreal & Quebec, if those vessels are not built previously
                            to our making an Attack, when we have taken those posts our hands (metaphorically speaking) will be tied, as we cannot
                            avail ourselves of the advantage of those situations, a Naval superiority would not only cut up all communication from our
                            part of the country, to another, but, each, from the other, and the whole from their mother country One Hundred guns on
                            board sizeable vessels in each lake would probably be sufficient
                            next season and if they attempted to increase we could increase or having once a Superiority we could destroy as fast as
                            they attempted to build.
                    